Citation Nr: 0528647	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  98-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision.  In August 
2004, the Board remanded the case for further development.  
In May 2005, a hearing was held before the undersigned and a 
copy of the transcript has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD on the basis of racism 
which occurred while stationed in Korea for the period from 
April 1965 to June 1966.  He testified that racist words were 
written on his locker, his bed was messed up, and about an 
incident in which a blanket was thrown over him and he was 
beaten by his barrack mates.  When he reported the incident 
to his first sergeant, he was transferred to another barracks 
with other black soldiers.  He also testified that his first 
sergeant told him that he would not advance in his outfit.  
Shortly thereafter he began using drugs and alcohol and was 
discharged from active duty.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M 21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); see also M21-l, Part III, 
5.14(c).

Accordingly, the Board REMANDS this case for the following:

1.  The RO should contact the appellant 
and inform him that he may submit any 
corroborating evidence in his possession 
pertaining to alleged stressors 
experienced during his active duty.  
Further, the RO should inform the veteran 
that he may submit any other evidence to 
verify his alleged stressors from 
military as well as nonmilitary sources, 
to include "buddy" statements from 
individuals who served with him, as well 
as any additional statements from 
relatives.  The RO should assist the 
appellant in obtaining such evidence, 
as appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

2.  After obtaining any necessary 
authorizations, the veteran's treatment 
records from Teddy Adelstein, Ph.D for 
the period from 1997 to 1998 should be 
obtained and associated with the claims 
folder.  All efforts to locate these 
records should be fully documented.

3.  After obtaining any necessary 
authorizations, the veteran's treatment 
records from the Vet Center in Oakland, 
California for the period from 1997 to 
1998 and for 2001 should be obtained and 
associated with the claims folder.  All 
efforts to locate these records should 
be fully documented.

4.  The RO should schedule a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
This examination, if feasible, should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or 
treated the appellant.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for 
PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor was sufficient to produce PTSD; 
and (2) whether it is at least as likely 
as not that there is a link between the 
current symptomatology and one or more 
of the in-service stressors found 
sufficient to produce PTSD by the 
examiner.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD, to 
specifically include consideration of 
Manual M21-1, Part II, 5.4(c) and Patton 
v. West, 12 Vet. App 272 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the veteran until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

